Name: Commission Regulation (EC) No 2306/2003 of 29 December 2003 amending Regulation (EC) No 280/98 derogating from certain provisions of Council Regulation (EC) No 2597/97 laying down additional rules on the common organisation of the market in milk and milk products as regards drinking milk produced in Finland and Sweden
 Type: Regulation
 Subject Matter: consumption;  international trade;  processed agricultural produce;  Europe;  agricultural policy;  health
 Date Published: nan

 Avis juridique important|32003R2306Commission Regulation (EC) No 2306/2003 of 29 December 2003 amending Regulation (EC) No 280/98 derogating from certain provisions of Council Regulation (EC) No 2597/97 laying down additional rules on the common organisation of the market in milk and milk products as regards drinking milk produced in Finland and Sweden Official Journal L 342 , 30/12/2003 P. 0010 - 0010Commission Regulation (EC) No 2306/2003of 29 December 2003amending Regulation (EC) No 280/98 derogating from certain provisions of Council Regulation (EC) No 2597/97 laying down additional rules on the common organisation of the market in milk and milk products as regards drinking milk produced in Finland and SwedenTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of Austria, Finland and Sweden, and in particular Article 149(1) thereof,Whereas:(1) Council Regulation (EC) No 2596/97 of 18 December 1997 extending the period provided for in Article 149(1) of the Act of Accession of Austria, Finland and Sweden(1), extends the period during which transitional measures may be adopted to facilitate the changeover from the arrangements applying in Austria, Finland and Sweden at the time of accession to those resulting from the application of the common organisations of markets. With regard to the requirements for the fat content of drinking milk produced in Finland and Sweden, that period has been extended until 30 April 2009.(2) It is appropriate to provide for a corresponding extension of the implementing provisions set out in Commission Regulation (EC) No 280/98(2).(3) Regulation (EC) No 280/98 should be amended accordingly.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1In Article 1 of Regulation (EC) No 280/98, "31 December 2003" is replaced by "30 April 2009".Article 2This Regulation shall enter into force on 1 January 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 December 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 351, 23.12.1997, p. 12; Regulation as last amended by Regulation (EC) No 1805/2003 (OJ L 265, 16.10.2003, p. 5).(2) OJ L 28, 4.2.1998, p. 3; Regulation as amended by Regulation (EC) No 169/2000 (OJ L 21, 26.1.2000, p. 10).